Case 3:18-cv-01411-SMY-RJD Document 28 Filed 04/03/19 Page 1 of 1 Page ID #116



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VICKY WEBER                        )
                                    )
       Plaintiff,                   )
                                    )    Case No. 18-CV-1411
 v.                                 )
                                    )
 TAYLER WAYNE and                   )
 SWIFT TRANSPORTATION CO. OF        )
 ARIZONA, LLC,                      )
                                    )
 Defendants.                        )

                           NOTICE OF SETTLEMENT

       COMES NOW the Plaintiff, with consent of the Defendants,

 and hereby NOTIFIES the Court that the parties have reached a

 settlement, and moves that the Settlement Conference scheduled

 for April 5, 2019 be cancelled.




                                         /s/Thomas Q. Keefe, III
                                         THOMAS Q. KEEFE, III
                                         Ill. Reg. No. 6294376
                                         Attorney for Plaintiff

       KEEFE, KEEFE & UNSELL, P.C.
       ATTORNEYS AT LAW
       #6 EXECUTIVE WOODS COURT
       BELLEVILLE, ILLINOIS 62226
       618/236-2221
       618/236-2194 (Facsimile)
